Birch, J.,
delivered the opinion of the court.
In the county court o£.Mississippi, Brown, as the administrator di Gray, filed a paper in the nature of a claim or demand against the estate of Moore’s decedent, for a negro slave alleged to have belonged to the decedent of the said administrator, and to have been converted to the use of the decedent of the executor, (during the life time of the parties,) and to have been worth seven hundred dollars. The claimant had a verdict and judgment in the county court for five hundred and sixteen dollars, and on the defendant’s appeal to the circuit court for five hundred and ninety-eight dollars, two hundred and twenty-six dollars and seventy-five cents whereof were remitted.
Passing over the motion which was made for a new trial, for the reason that no bill of exceptions appeal’s to have been taken, and we are therefore unable intelligently to pass upon the reasons set forth in the motion. The question of jurisdiction, which was raised by the motion in arrest of judgment, which was overruled, is of course the only one before this court.
Upon this point, the language of the statute to which we have been referred is sufficiently comprehensive to include demands or claims of this nature, and for aught that is perceived to the contrary, they may as well and justly he ascertained and decided in the manner this was, as in the more formal concurrent method of an action of trover. The judgment of the circuit court, therefore, is in all things affirmed.